DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 8/14/2020.  Currently, new claim 20 have been added, claims 1-20 are pending.

Claim Objections
Claims 8-11, 17 are objected to because of the following informalities:
Claims 8-11, line 1, recites “The apparatus", however, it would be clearer if the claims recite "The network conference management apparatus" instead.
In claim 17, line 2, the claimed limitation “the standby server” should be changed to “the at least one standby server” for consistency with the at least one standby server taught in claim 16, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims are directed to "a computer-readable storage medium" which can be interpreted as a signal, carrier wave and/or 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition module” (place holder) configured to "acquire conference reservation information" (function), "an allocation module" (place holder) configured to "allocate a target shared conference account” (function), "a first access module" (place holder) configured to "access a participating device" (function) in claim 7, "an invoking module" (place holder) configured to "invoke a target conference resource" (function), “a releasing module” (place holder) configured to " release the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an acquisition module”, "an allocation module", "a first access module", "an invoking module", “a releasing module”, "a determination module", "a booting module", "a second access module", "a determination sub-module", "an allocation sub-module”, “a first receiving sub-module”, “a second receiving sub-module”, “a transmitting sub-module”, “a third receiving sub-module”, “an operation sub-module” of claims 7-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they function as a generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms set forth above do not each have a sufficiently definite meaning in art and do not provide structure that perform the related function. Furthermore, each generic placeholder is not preceded by a structural modifier. The terms, set forth above, coupled with functional 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 3-6, 9-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “wherein the conference reservation information further comprises at least one target conference room information”. However, the next limitation recites the limitation, “determining participating device information that is corresponding to each conference room information” which appears to introduce another conference room information. The claim then recites the limitation, “according to a corresponding relationship between preset conference room information”, which appears to introduce another conference room information.
The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations, “determining participating device information”, “according to a corresponding relationship between preset conference room information and participating device information”, “booting automatically respective participating devices, according to respective participating device information”, “the participating device information comprises an IP address of a participating device”. The scope of the claim is unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations, “accessing automatically the participating device” which appears to limit the claim to single participating device. However, the next limitation recites the limitation, “booting automatically respective participating devices” which appears to cover the embodiment of plural participating devices. The claim then recites the limitation, “the participating device information comprises an IP address of a participating device” which appears to limit the claim to single participating device. The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
In claim 4, line 4, the term “maximum concurrent number of participating devices" is a relative term which renders the claim indefinite. The term "maximum concurrent number of participating devices" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without additional language limiting the term "maximum concurrent number of participating devices” to a specified degree, the claim encompasses any number of participating devices. Furthermore, the claim recites the limitation “participating devices” in line 4. This is 
Claim 4 recites the limitation “a maximum concurrent number” on line 8. This is unclear to the examiner if the applicant is referring to the maximum concurrent number from line 4 of the claim, or to an additional maximum concurrent number.
Claim 4 recites the limitation “a target shared conference account” on lines 7-8. This is unclear to the examiner if the applicant is referring to the target shared conference account from line 2 of the claim, or to an additional target shared conference account.
Claim 5 recites the limitation “a conference start time” on line 4. This is unclear to the examiner if the applicant is referring to the conference start time from line 3 of claim 1, or to an additional conference start time.
Claim 5 recites the limitation “branch conference room reservation information” on line 10. This is unclear to the examiner if the applicant is referring to the branch conference room reservation information from line 8 of the claim, or to an additional branch conference room reservation information.
Claims 9-11 recite substantially the same limitations as claims 3-5 above and are rejected on the same basis.
Claim 20 recites the limitation “participating devices at a conference start time” on lines 3-4. This is unclear to the examiner if the applicant is referring to the participating devices at the conference start time from line 4 of claim 13, or to additional participating devices at an additional conference start time.

Claim 6 is rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibo et al (CN 106993151) in view of Qiuxia et al (CN 108933673).  
As per claim 1, Shibo teaches a network conference management method, comprising:
acquiring conference reservation information, wherein the conference reservation information at least comprises a conference start time and a total number of participating devices (para 0065: Step 101: Receive a user's template para 0066: each meeting template has been filled in with some meeting information, such as the number of participants, meeting start time, etc.);
allocating automatically a target shared conference account and a corresponding resource (para 0067: Generate a unique meeting number, host password, and visitor password, and store the unique meeting number, host password, and visitor password in the database, para 0068: The other is to automatically generate three different verification random numbers. The three sets of verification random numbers are respectively encrypted with a key algorithm to generate a unique meeting number, host password and visitor password); and 
accessing automatically a participating device which has logged in the target shared conference account, at the conference start time (para 0032: the software terminal logs in to the video conference system by entering the unique conference number and guest password to connect to the video conference server).
Shibo does not teach allocating a target shared conference account according to the total number of the participating devices. However, Qiuxia teaches allocating a target shared conference account according to the total number of the participating devices (paras 0057-0059: Optionally, in step S23, creating the target video conference for the first terminal according to the conference customization parameters may include: allocate a corresponding video conference room for the first terminal according to the conference customization parameters. The identifier of the para 0051: the meeting customization parameters may include one or more of the following: meeting time period, number of meetings, and number of participating terminals). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo with those of Qiuxia in order to save system resources.

As per claim 7, 12-13, the claims disclose similar features as of claim 1 and are rejected based on the same basis as claim 1.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibo et al (CN 106993151) in view of Qiuxia et al (CN 108933673) and Hamachi et al (JP 2009239714).
As per claim 2, Qiuxia teaches invoking a resource that is corresponding to the target shared conference account so as to conduct a network conference (para 0059: The identifier of the video conference room and the conference password are sent to the participants). Shibo or Qiuxia does not explicitly teach releasing the target shared conference account and the corresponding resource, when the network conference ends. However, Hamachi teaches releasing the target shared conference account and the corresponding resource, when the network conference ends (Description: The user of the terminal 1a that opened the conference transmits a conference termination request to the request reception unit 4 the resource used in the conference with the conference ID = “004” is released (Op15)). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo or Qiuxia with those of Hamachi in order to save system resources. 

As per claim 8 and 14, the claims disclose similar features as of claim 2 and are rejected based on the same basis as claim 2.

Claims 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibo et al (CN 106993151) in view of Qiuxia et al (CN 108933673) and Wang et al (US 2016/0004981).
	As per claim 3, Shibo or Qiuxia does not explicitly teach the detailed limitation of claim 3. However, Wang teaches determining participating device information that is corresponding to each conference room information, according to a corresponding relationship between preset conference room information and participating device information, and accessing automatically the respective participating devices, wherein the participating device information comprises an IP address of a participating device (para 0096: For example, a person uses his/her account to log in to the personal computer, and the personal computer finds location information corresponding to the IP address by using an IP address query server. After acquiring the location information, the personal computer uploads the location information together with account information to the personal information server). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo or Qiuxia with those of Wang in order to facilitate conducting a conference.

	As per claim 4, Shibo or Qiuxia does not explicitly teach the detailed limitation of claim 4. However, Wang teaches determining a maximum concurrent number of participating devices that are corresponding to respective shared conference accounts which are remained, from a preset shared conference account resource pool; and selecting, from the respective shared conference accounts, a target shared conference account which has a maximum concurrent number greater than or equal to the total number of the participating devices for allocation (para 0108: For example, the conference site booking device may select a conference site nearest to all participants, or may select, within a specific distance range, a conference site to which fewest people need to drive, or, in terms of resource use, may select, within a specific distance range, a conference site that has a most suitable size for the total number of multiple participants; para 0175: the processor 920 selects an optimal conference site scheme from the conference site schemes corresponding to the at least two conference periods, where when compared with one or more other schemes of the conference site schemes corresponding to the at least two conference periods, conference sites in the optimal conference site scheme meet one of the following conditions: the sum of distances from the multiple participants to their respective allocated conference sites in the optimal conference site scheme is the smallest; the number of participants whose distances to their respective allocated conference sites in the optimal conference site scheme are less than the first threshold in the multiple participants is the largest; and a percentage of the total number of the multiple participants to a capacity of all conference sites in the optimal conference site scheme is the highest). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo or Qiuxia with those of Wang in order to allocate a conference site to participants.

As per claim 9-10, the claims disclose similar features as of claims 3-4 and are rejected based on the same basis as claims 3-4.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibo et al (CN 106993151) in view of Qiuxia et al (CN 108933673) and Mori (US 2016/0156570)	
As per claim 5, Shibo teaches receiving main conference room reservation information, wherein the main conference room reservation information at least comprises a conference start time and a first number of main conference room participating devices (para 0065: Step 101: Receive a user's template selection, select a corresponding meeting template from a number of preset meeting templates, the meeting template has meeting information; para 0066: each meeting template has been filled in with some meeting information, such as the number of participants, meeting start time, etc.).
Shibo or Qiuxia does not explicitly teach the details of acquiring the conference reservation information. However, Mori teaches transmitting a reservation request for filling in a room reservation information including conference topic, date and time, estimated number of participants, contact information, etc. (Fig. 6), and counting total number of participants and total number of conferences (S45 of Fig. 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo or Qiuxia with those of Mori in order to allocate conference sites to participants.

As per claim 6, Mori teaches comprising at least one of a conference topic, a conference end time, a main conference room location, and main conference room participant information, and the branch conference room reservation information further comprises at least one of a branch conference room location and branch conference room participant information (Fig. 6: conference topic, date and time, etc.). 

.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibo et al (CN 106993151) in view of Qiuxia et al (CN 108933673) and Acharya et al (US 2012/0179742).
As per claim 15 and 20, Shibo teaches automatically call the participating devices at the conference start time, so that a participating device which is in a power-on state automatically enters a network conference (para 0039: automatically sends a meeting invitation to the corresponding hardware terminal when the meeting start time is reached; para 0080: The contact information of the conference participant includes the participant's mobile phone number and the participant's WeChat account. Shibo obviously encompasses teaching calling the participating device at the conference start time). Shibo or Qiuxia does not explicitly teach a load balancing server group, configured to automatically allocate the participating devices to a hardware access server that has a lightest load; and a cascade server group, configured to cascade the participating devices. However, Acharya teaches balancing the load amongst the servers and using cascade features (para 0347: Whenever a new server is introduced in a GROUP and starts announcing its capacity, other servers enter into a contention avoidance session to decide who will be the GROUP MASTER. Once the GROUP MASTER is elected, it consults the table above, and balance the load amongst the servers by RELEASE and ALLOCATE operations; para 0416: Viola et al. based on a boosted cascade of simple features to achieve high frame rates working only with the information present in a single grey scale image using Integral Matrices).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibo or Qiuxia with those of Acharya in order to balance load amongst the servers.

As per claim 16-19, Shibo or Qiuxia does not explicitly teach the detailed limitation of claims 16-19. However, Acharya teaches comprising a master server and at least one standby server, the master server keeps real-time synchronization of data with the at least one standby server, and switches to one of the at least one standby server in a case where the master server fails (para 0342: Traditionally, the servers are grouped into one or more clusters and one or more redundant servers are kept as standby per cluster so that they can back up the functionalities of the failed server(s). This has the disadvantage of non-optimal use of the server resources, both under normal scenario as well as when one or more servers fail. To back up against server failures, one or more dedicated fail-over (sometimes called mirror) servers are often deployed in prior art).  Acharya further teaches the system comprises one or more of a camera, a display for displaying power point or word/pdf documents, a projector, a microphone, a speaker, a headset, and a networking device (para 0093: In the above method comprising plurality of server groups which are operatively connected to network storage and as soon as a server is more data source/cameras; para 0086: According to another aspect of the invention there is provided a method for cost-effective and efficient transferring/recording sensory data from single or multiple data sources to network accessible storage devices; para 0255: The Box has an easy to use GUI using touch-screen so that any home/villa/property owner can easily operate it with minimum button pressing using visual display based instructions only), and accessing the servers over IP network (para 0002: Servers can record different types of data in storage media, and the storage media can be directly attached to the servers or accessed over IP network). Furthermore, performing data interaction with the servers using virtual IP address instead of physical IP address and simultaneously providing online access services would have been obvious matter of design choice based on desired criteria require only routine skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454